NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                        Argued May 6, 2011
                                       Decided May 20, 2011

                                                Before

                               WILLIAM J. BAUER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge



No. 10‐2882

UNITED STATES OF AMERICA,                                Appeal from the United States
                  Plaintiff‐Appellee,                    District Court for the Northern 
                                                         District of Illinois, Eastern Division.
       v.
                                                         No. 1:07‐cr‐00864‐1
MOHAMMED A. SODAGAR,
              Defendant‐Appellant.                       Joan Humphrey Lefkow.
                                                              Judge.

                                              O R D E R

    Defendant‐appellant  Mohammed  A.  Sodagar  pleaded  guilty  to  five  counts  of  filing
fraudulent  claims  in  violation  of  18  U.S.C.  §  287,  two  counts  of  fraud  in  connection  with
identification  documents  and  authentication  features  in  violation  of  18  U.S.C.  §  1028(a)(3)
and  (a)(5),  one  count  of  misuse  of  a  social  security  number  in  violation  of  42  U.S.C.
§  408(a)(7)(A),  and  two  counts  of  fraud  in  connection  with  counterfeit  access  devices  in
No. 10‐3240                                                                               Page 2


violation of 18 U.S.C. § 1029(a)(1) and (a)(3).  He now challenges the district court’s denial of
a motion to suppress evidence of these crimes that was obtained during a search of his home.

    It is well‐settled that a guilty plea operates as a waiver of any non‐jurisdictional issues. 
United States v. Rogers, 387 F.3d 925, 932 (7th Cir. 2004).  Non‐jurisdictional issues are only
preserved when, with the approval of the court and the consent of the government, a defendant
explicitly conditions his plea of guilty on the right to appeal adverse determinations on those
issues under Fed. R. Crim. P. 11(a)(2).

    There is no evidence that Sodagar preserved his right to appeal the district court’s denial
of his motion to suppress; his pleas were general and unconditional.  Accordingly, we find that
he has waived any right to appellate review of the issue.

   Since there are no other issues before us, we hereby order that the defendant’s conviction
and sentence be AFFIRMED.